Exhibit 10.1
REPURCHASE AGREEMENT
          This REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
August 6, 2010, by and between Allied World Assurance Company Holdings, Ltd, a
company organized and existing under the laws of Bermuda (the “Company”), and
the entities listed on Schedule A hereto ( “Sellers”).
R E C I T A L S:
          WHEREAS, Sellers currently own in the aggregate 8,159,793 outstanding
non-voting common shares, par value $0.03 per share, of the Company (the “Common
Shares”), as set forth Schedule A hereto; and
          WHEREAS, on the terms and subject to the conditions of this Agreement,
the Company desires to repurchase from Sellers 5,000,000 Common Shares owned by
Sellers (the “Seller Shares”), in such allocations among the Sellers as set
forth on Schedule A hereto, and Sellers desire to have repurchased by the
Company, all of the Seller Shares for the consideration set forth below.
          NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements herein contained, and intending to be legally bound
hereby, the Company and Sellers hereby agree as follows:
Article I.
REPURCHASE OF THE SHARES
     1.1. Repurchase. At the Closing (as hereinafter defined), upon the terms
and subject to the conditions of this Agreement, Sellers will sell, transfer,
convey, assign and deliver to the Company, and the Company will purchase,
acquire and accept from Sellers, in each case, in accordance with the Companies
Act 1981 of Bermuda (the “Companies Act”), the Seller Shares, free and clear of
any and all Liens (as hereinafter defined) excluding Permitted Liens (as
hereinafter defined).
     1.2. Closing. The closing of the repurchase of the Seller Shares under this
Agreement (the “Closing”) shall take place simultaneously with the signing of
this Agreement at the offices of Willkie Farr & Gallagher LLP, 787 Seventh
Avenue, New York, NY. At the Closing, (i) the Company shall (a) pay to Sellers,
an amount equal to U.S. $50.00 per share for the Seller Shares, or TWO HUNDRED
FIFTY MILLION DOLLARS ($250,000,000.00) in the aggregate for all of the Seller
Shares, by Federal Funds wire transfer to the account(s) specified in writing by
Sellers and (b) to the extent any Seller delivers to the Company certificate(s)
representing a number of Common Shares in excess of the Sellers’ allocated
portion of the Seller Shares (the excess shares being hereinafter referred to as
“Retained Shares”) duly issued new certificate(s) representing any Retained
Shares in such denominations as the Seller may request, which certificate(s)
shall not contain any legend regarding securities laws or a shareholders’
agreement (and the Retained Shares represented thereby shall not be subject to
any corresponding stop transfer order) and (ii) Sellers shall deliver to the
Company certificate(s) representing the Seller Shares being purchased hereunder
duly endorsed for transfer or accompanied by an appropriate

 



--------------------------------------------------------------------------------



 



share transfer instrument duly executed in blank. Notwithstanding the foregoing
sentence, in the event that the Sellers have not received immediately available
funds pursuant to such Federal Funds wire transfer by 4:00 p.m. New York Time on
August 9, 2010, the Sellers shall have the right to rescind the transactions
contemplated by this Agreement and terminate this Agreement.
     1.3. Transfer Taxes. The Company will pay, and will indemnify and hold
harmless the Sellers from and against, any and all stamp taxes, stock transfer
taxes or other similar taxes, and any and all penalties, additions to tax and
interest attributable to any such taxes, imposed on the repurchase of the Seller
Shares and the issuance of the Retained Shares (collectively, “Transfer Taxes”),
and any and all costs and expenses with respect to the Transfer Taxes. The
Company will prepare and timely file all necessary tax returns and other
documentation with respect to the Transfer Taxes and shall timely pay the
Transfer Taxes to the applicable taxing authorities. The Company shall promptly
provide to Sellers copies of all tax returns and other documentation with
respect to the Transfer Taxes that have been filed.
Article II.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          As of the date hereof, the Company represents and warrants to Sellers
as follows:
     2.1. Organization. The Company is an exempted company duly organized,
validly existing and in good standing under the laws of Bermuda.
     2.2. Authorization. The Company has the absolute and unrestricted right,
power, capacity (legal or otherwise) to execute and deliver this Agreement and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly and validly authorized by a specific approval of the Company’s
board of directors and all other necessary corporate action by the Company and
no other corporate actions on the part of the Company are necessary to
authorize, execute and deliver this Agreement or to consummate the transactions
contemplated hereby.
     2.3. Validity. This Agreement has been duly and validly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.
     2.4. No Violation. The execution, delivery and performance by the Company
of this Agreement do not, and the consummation by the Company of the
transactions contemplated hereby will not, (i) violate or conflict with any
provision of the Company’s memorandum of association or bye-laws (the “Bye-Laws”
and together with the memorandum of association, the “Organizational
Documents”); (ii) violate any provision of any statute, law, code, ordinance,
treaty, policy, judgment, order, injunction, decree, rule, consent, writ,
determination, arbitration award, rule or regulation, including the solvency
requirements of the Companies Act (collectively, “Laws”) of or by any federal,
state, foreign or other governmental or public body, agency or authority, or
subdivision thereof, instrumentality, subdivision, court, administrative agency,
commission, official or other authority of the United States, Bermuda or any
other

2



--------------------------------------------------------------------------------



 



country or any state, province, prefect, municipality, locality or other
government or political subdivision thereof, or any quasi-governmental or
private body exercising any regulatory, taxing, importing or other governmental
or quasi-governmental authority (collectively, “Governmental or Regulatory
Entity”), applicable to the Company or any of its properties or assets; or
(iii) violate, conflict with, result in a breach of or the loss of any benefit
under, constitute (with due notice or lapse of time or both) a default under,
result in the termination of or a right of termination or cancellation under,
result in the creation of a Lien upon the assets of the Company under, or
accelerate the performance required by or rights or obligations under, any of
the terms, conditions or provisions of any contract, note, bond, lease, loan
agreement, mortgage, security agreement, indenture, deed or trust, license,
agreement or instrument to which the Company is a party or by which it is bound
or to which any of its properties, assets or business is subject.
     2.5. Approvals or Consents. No consents, authorizations, waivers, filings,
registrations or approvals are required in connection with the execution and
delivery of this Agreement by the Company, the consummation of the transactions
contemplated hereby or the performance by the Company of its obligations
hereunder.
     2.6. Information Provided by and to the Company.

  (i)   Pursuant to that certain Confidentiality Agreement, dated as of
August 3, 2010, by and between the Company and Sellers (the “Confidentiality
Agreement”), the Company has made available certain material non-public
information to Sellers regarding the Company’s 2010 second quarter financial
performance and Sellers have had the opportunity to discuss the plans,
operations and financial condition of the Company with its officers and
directors and have received all information requested by Sellers to enable
Sellers to evaluate the decision to sell the Seller Shares (collectively, the
“Provided Information”). The Provided Information has included, in all material
respects, any information requested by the Sellers pursuant to the
Confidentiality Agreement, including the disclosure of any bona fide written
proposal made to the Company by a third party within six (6) months prior to the
date of this Agreement relating to the third party’s proposed purchase of
control of the Company or of equity securities or assets of the Company having a
transaction value equal to or greater than fifty million dollars
($50,000,000.00).     (ii)   The Company acknowledges that the Sellers are
managed by affiliates of Goldman, Sachs & Co. (together with The Goldman Sachs
Group, Inc. and its subsidiaries and affiliates, “Goldman Sachs”), and that
Goldman Sachs operates a full-service investment banking, broker-dealer, asset
management and financial services organization. In the course of operating its
business and advising or otherwise providing services to proprietary or client
accounts, Goldman Sachs may have developed, obtained or otherwise come into
possession of information including non-public information that if known to the
Company, it would consider important in determining whether to enter into this
Agreement or would cause the Company not to enter into this Agreement. The
Company

3



--------------------------------------------------------------------------------



 



      hereby agrees that none of Goldman Sachs or the Sellers has any duty or
obligation to make such information available to the Company and the Company, in
determining to enter into this Agreement, has not relied upon there having been
disclosed to it any such information that has in fact not been disclosed to the
Company. The Company hereby waives any and all claims and causes of action now
or hereafter arising against Goldman Sachs or the Sellers based upon, or
relating to, any alleged non-disclosure of information or the disclosure of any
information provided to the Company by or on behalf of the Sellers, other than
the Sellers’ representations and warranties contained in Article III, which are
the sole responsibility of the Sellers, and further covenants not to assert any
claims against or to sue the Sellers or Goldman Sachs or any of their directors,
officers, employees, partners, agents or affiliates for any loss, damage or
liability arising from or relating to its purchase of the Seller Shares pursuant
to this Agreement, based upon, or relating to, any alleged non-disclosure of
information or the disclosure of any information provided to the Company by or
on behalf of the Sellers, other than the Sellers’ representations and warranties
contained in Article III, which are the sole responsibility of the Sellers.

     2.7. Ownership Limits.

  (i)   The directors of the Company have not failed to decline to register a
transfer of shares that the directors knew, or had reason to know, would result
in a violation of the Ownership Limits (as defined in Bye-Law 64(8)).     (ii)  
To the knowledge of the Company, (a) none of the Ownership Limits (as defined in
Bye-Law 64(8)) have been violated and (b) the Company is not, and has not ever
been, a “controlled foreign corporation” (as defined in Section 957 of the U.S.
Internal Revenue Code of 1986, as amended).

     2.8. No Other Representations or Warranties. Except for the representations
and warranties contained in this Agreement, neither the Company nor any other
person on behalf of the Company makes any other express or implied
representation or warranty with respect to the Company or with respect to any
other information provided by or on behalf of the Company.
Article III.
REPRESENTATIONS AND WARRANTIES OF SELLERS
          As of the date hereof, Sellers jointly and severally represent to the
Company as follows:
     3.1. Organization. Each Seller is duly organized, validly existing, and in
good standing or similar concept under the laws of the jurisdiction of its
organization.

4



--------------------------------------------------------------------------------



 



     3.2. Ownership of Shares. Each Seller is the sole record, legal and
beneficial owner of the Seller Shares set forth opposite the name of such Seller
on Schedule A hereto. There are no (i) securities convertible into or
exchangeable for any of the Seller Shares; (ii) options, warrants or other
rights to purchase or subscribe for any of the Seller Shares; or
(iii) contracts, commitments, agreements, understandings or arrangements of any
kind (contingent or otherwise) relating to the issuance, sale or transfer of any
of the Seller Shares, other than the registration rights agreement, dated as of
July 17, 2006, by and among the Company, the Sellers and certain shareholders of
the Company (the “Registration Rights Agreement”).
     3.3. Title. Sellers have, and the Company will receive, good and marketable
title to the Seller Shares, free and clear of any and all liens, security
interests, mortgages, rights of first refusal, agreements, limitation on voting
rights, restrictions, levies, claims, pledges, equities, options, contracts
assessments, conditional sale agreements, charges and other encumbrances or
interests of any nature whatsoever, including, without limitation, voting trusts
or agreements or proxies (collectively, “Liens”) excluding any Liens created by
the Company, its Organizational Documents, the Registration Rights Agreement, or
applicable Securities Laws (“Permitted Liens”).
     3.4. Authorization. Each Seller has the absolute and unrestricted right,
power, capacity (legal or otherwise) and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all necessary
organizational action by each Seller and no other organizational actions on the
part of any Seller are necessary to authorize, execute and deliver this
Agreement or to consummate the transactions contemplated hereby.
     3.5. Validity. This Agreement has been duly and validly executed and
delivered by each Seller and constitutes a valid and binding obligation of each
Seller, enforceable against it in accordance with its terms.
     3.6. No Violation. The execution, delivery and performance by each Seller
of this Agreement do not, and the consummation by each Seller of the
transactions contemplated hereby will not, (i) violate or conflict with any
provision of any Seller’s certificate of incorporation, by-laws or any other
organizational documents; (ii) violate any provision of any Laws of or by
Governmental or Regulatory Entity applicable to any Seller or any of its
properties or assets; or (iii) violate, conflict with, result in a breach of or
the loss of any benefit under, constitute (with due notice or lapse of time or
both) a default under, result in the termination of or a right of termination or
cancellation under, accelerate the performance required by or rights or
obligations under, any of the terms, conditions or provisions of any contract,
note, bond, lease, loan agreement, mortgage, security agreement, indenture, deed
or trust, license, agreement or instrument to which any Seller or any of its
affiliates is a party or by which it or any of its affiliates is bound or to
which any of its or its affiliates’ properties, assets or business is subject.
     3.7. Approvals and Consents. No consents, authorizations, waivers, filings,
registrations or approvals that have not been previously obtained are required
in connection with the execution and delivery of this Agreement by any Seller,
the consummation of the transactions contemplated hereby or the performance by
any Seller of its obligations hereunder.

5



--------------------------------------------------------------------------------



 



     3.8. Information Concerning Company. Notwithstanding Section 2.6, each
Seller acknowledges that the Company may be in possession of material non-public
information about the Company not requested by or known to such Seller
(“Excluded Information”). Each Seller hereby waives any and all claims and
causes of action now or hereafter arising against the Company based upon or
relating to any alleged non-disclosure of Excluded Information or the disclosure
of the Provided Information and further covenants not to assert any claims
against or to sue the Company or any of its directors, officers, employees,
partners, agents or affiliates for any loss, damage or liability arising from or
relating to its sale of the Seller Shares pursuant to this Agreement based upon
or relating to any alleged non-disclosure of Excluded Information or the
disclosure of the Provided Information. It is understood and agreed that neither
the Company nor any Seller makes any representation or warranty to the other
whatsoever with respect to the business, condition (financial or otherwise),
properties, prospects, creditworthiness, status or affairs of the Company, or
with respect to the value of the Seller Shares. Nothing in this Agreement shall
be interpreted or construed to waive, release or discharge any of the parties
from any claim of actual fraud.
     3.9. No Brokers or Finders. No Seller has retained, employed or used any
broker or finder that is entitled to any fee or commission from the Company in
connection with the transactions provided for herein or in connection with the
negotiation thereof.
Article IV.
MISCELLANEOUS
     4.1. Expenses. The Company and Sellers shall each bear their own expenses
incurred in connection with this Agreement and the consummation of the
transactions contemplated hereby.
     4.2. Further Assurance. From time to time, at the Company’s request and
without further consideration, Sellers will execute and deliver to the Company
such documents and take such other action as the Company may reasonably request
in order to consummate the transactions contemplated hereby. From time to time,
at Sellers’ request and without further consideration, the Company will execute
and deliver to Sellers such documents and take such other action as Sellers may
reasonably request in order to consummate the transactions contemplated hereby.
     4.3. Specific Performance. Nothing herein shall be construed to prevent the
Company or Sellers from enforcing, by legal action or otherwise, the terms of
this Agreement. The Company and Sellers hereby declare that it is impossible to
measure in money the damages which will accrue to either party or to such
party’s successors or permitted assigns by reason of a failure to perform any of
the obligations under this Agreement and agree that either party shall be
entitled to a decree of specific performance of the terms of this Agreement,
which right will be in addition to any other remedies available to such party.
If the Company or Sellers or such party’s heirs, personal representatives, or
assigns institutes any action or proceeding to specifically enforce the
provisions hereof, any person against whom such action or proceeding is brought
hereby waives the claim or defense therein that such party or such personal
representative has an adequate remedy at law, and such person shall not offer in
any such action or proceeding the claim or defense that such remedy at law
exists.

6



--------------------------------------------------------------------------------



 



     4.4. No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the Company and Sellers and their respective successors and permitted assigns
and nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.
     4.5. Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to either party upon any breach or
default of the other party hereto shall impair any such right, power or remedy,
nor shall it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring.
     4.6. Notices. All notices and other communications required hereunder shall
be in writing and sent by facsimile, delivered personally, delivered by a
recognized next-day courier service or mailed by registered or certified mail.
All such notices and communications shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:
(a) if to the Company, to:
Allied World Assurance Company Holdings, Ltd
27 Richmond Road
Pembroke HM 08, Bermuda
Attention: Wesley D. Dupont
Facsimile: 441-295-5117
with a copy to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Steven A. Seidman
                Jeffrey Hochman
Facsimile: 212-728-8111
(b) if to Sellers, at their respective addresses set forth on Schedule A hereto,
with a copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004-1980
Attention: John M. Bibona
Facsimile: 212-859-4000

7



--------------------------------------------------------------------------------



 



     4.7. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the Seller Shares, the Retained Shares
or the subject matter hereof and supersedes all prior agreements and
understandings (oral or written) among the parties with respect thereto, other
than the Confidentiality Agreement, the Registration Rights Agreement and that
certain letter agreement, dated November 2001, regarding information and
consultation rights intended to qualify the Sellers’ investment in the Company
as a “venture capital investment.” This Agreement may be amended only by a
written instrument duly signed by the Company and Sellers.
     4.8. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Sellers and their respective successors and permitted
assigns.
     4.9. Assignment. Neither the Company nor any Seller shall transfer or
assign this Agreement or any of their rights, interests, or obligations
hereunder, in whole or in part, whether voluntarily, by operation of law or
otherwise, without the prior written approval of the other party.
     4.10. Headings. The article and section headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of any provision of this Agreement.
     4.11. Severability. The invalidity of any term or terms of this Agreement
will not affect any other term of this Agreement, which will remain in full
force and effect.
     4.12. Governing Law, Jurisdiction; Waiver Of Jury Trial.
     (a) This Agreement shall be construed, performed and enforced in accordance
with, and governed by, the laws of the State of New York, without giving effect
to the principles of conflicts of laws thereof. Each of the parties hereto
irrevocably elects as the sole judicial forums for the adjudication of any
matters arising under or in connection with this Agreement, and consents to the
jurisdictions of, the courts of the County of New York, State of New York or the
United States of America for the Southern District of New York or the Supreme
Court of Bermuda.
     (b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT

8



--------------------------------------------------------------------------------



 



SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.12.
     4.13. Joint and Several Obligations of Sellers. The respective obligations
and liabilities of Sellers under this Agreement shall be joint and several.
     4.14. Counterparts. This Agreement may be executed simultaneously in
counterparts, both of which shall be deemed an original, but all counterparts so
executed will constitute one and the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed on behalf of
each of the parties hereto as of the day and year first above written.

            ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD
      By:   /s/ Scott Carmilani         Name:   Scott Carmilani        Title:  
CEO     

                  SELLERS:    
 
           
 
                GS CAPITAL PARTNERS 2000, L.P.
 
           
 
  By:   GS Advisors 2000, L.L.C.    
 
      Its General Partner    
 
           
 
  By:   /s/ Henry Cornell    
 
     
 
   
 
           
 
                GS CAPITAL PARTNERS 2000 OFFSHORE, L.P.
 
           
 
  By:   GS Advisors 2000, L.L.C.    
 
      Its General Partner    
 
           
 
  By:   /s/ Henry Cornell    
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  GS CAPITAL PARTNERS 2000, GmbH & CO. BETEILIGUNGS KG
 
           
 
  By:   Goldman Sachs Management GP GmbH    
 
      Its General Partner    
 
           
 
  By:   /s/ Henry Cornell    
 
     
 
   
 
           
 
                GS CAPITAL PARTNERS 2000 EMPLOYEE FUND, L.P.
 
           
 
  By:   GS Employee Funds 2000 GP, L.L.C.    
 
      Its General Partner    
 
           
 
  By:   /s/ Henry Cornell    
 
     
 
   

                  STONE STREET FUND 2000, L.P.
 
           
 
  By:   Stone Street 2000, L.L.C.    
 
      Its General Partner    
 
           
 
  By:   /s/ Henry Cornell    
 
     
 
                 
 
                BRIDGE STREET SPECIAL OPPORTUNITIES FUND 2000, L.P.
 
           
 
  By:   Bridge Street Special Opportunities 2000, L.L.C.    
 
      Its General Partner    
 
           
 
  By:   /s/ Henry Cornell    
 
     
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE A

                              Number of Non-Voting Name and Address   Number of
Non-Voting   Common Shares Sold of Seller   Common Shares Owned   Under this
Agreement
GS Capital Partners 2000,
    4,613,619       2,827,044   
L.P.
               
 
               
c/o Goldman, Sachs & Co.
               
200 West Street
               
New York, New York,
               
10282-2198
               
Attention: David S. Thomas
               
Facsimile: 212-482-3820
               
 
               
GS Capital Partners 2000
    1,676,411       1,027,239  
Offshore, L.P.
               
 
               
c/o Goldman, Sachs & Co.
           
200 West Street
               
New York, New York,
               
10282-2198
               
Attention: David S. Thomas
               
Facsimile: 212-482-3820
               
 
               
GS Capital Partners 2000
    1,464,983        897,684  
Employee Fund, L.P.
               
 
               
c/o Goldman, Sachs & Co.
           
200 West Street
               
New York, New York,
               
10282-2198
               
Attention: David S. Thomas
               
Facsimile: 212-482-3820
               
 
               
GS Capital Partners 2000,
    192,838       118,163  
GmbH & Co. Beteiligungs KG
               
 
               
c/o Goldman, Sachs & Co.
           
200 West Street
               
New York, New York,
               
10282-2198
               
Attention: David S. Thomas
               
Facsimile: 212-482-3820
               

 



--------------------------------------------------------------------------------



 



                              Number of Non-Voting Name and Address   Number of
Non-Voting   Common Shares Sold of Seller   Common Shares Owned   Under this
Agreement
Stone Street Fund 2000, L.P.
    141,295       86,580  
 
               
c/o Goldman, Sachs & Co.
           
200 West Street
               
New York, New York,
               
10282-2198
               
Attention: David S. Thomas
               
Facsimile: 212-482-3820
               
 
               
Bridge Street Special
    70,647        43,290  
Opportunities Fund 2000,
               
L.P.
               
 
               
c/o Goldman, Sachs & Co.
           
200 West Street
               
New York, New York,
               
10282-2198
               
Attention: David S. Thomas
               
Facsimile: 212-482-3820
               
 
               
Total:
    8,159,793       5,000,000  

 